 In the Matter of STANDARD FINISH COMPANYandUNITEDLEATHERWORKERS INTERNATIONAL UNION (A. F. L.) LOCAL 21Case No. 1-B-1971.-Decided September 12, 1944Mr. James C. Greene,of Peabody,Mass.,for Standard.Mr. James F. Dunn,of Peabody, Mass., for the A. F. L.Grant & Ango ff,byMr. Sidney S. Grant,of Boston, Mass., for theC.C.I.O.Messrs. Robert SilagiandWallace E. Royster,of counsel to theBoard.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Leather Workers Interna-tional Union (A. F. L.) Local 21, herein called the A. F. L., allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Standard Finish Company, Peabody,Massachusetts, herein called Standard, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn W. Coddaire, Trial Examiner. Said hearing was held at Salem,Massachusetts, on July 27, 1944.Standard, the A. F. L., and Inter-national Fur' and Leather Workers Union of the United States andCanada (C. I. 0.), herein called the C. I. 0., appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses; and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF STANDARDStandard Finish Company is a copartnership maintaining its prin-cipal office and place of business in Peabody, Massachusetts, where it58 N. L. R. B., No. 41.201 202DECISIONSOF NATIONALLABOR RELATIONS BOARDtans leather and manufactures leather finishes.The principal rawmaterials used in these operations consist of various dyestuffs, chemi-cals, and oils, approximately one-third of which is processed fromsources outside the Commonwealth of Massachusetts.During the, 6months next preceding the hearing Standard purchased raw mate-rials worth about $10,000, and produced finished products valued atabout $80,000, of which 40 percent was shipped from the plant inPeabody to points located outside the Commonwealth of Massachusetts.Standard concedes, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDUnited Leather Workers International Union, Local 21, affiliatedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of Standard.International Fur and Leather Workers Union of the United Statesand Canada, affiliated with the Congress of Industrial Organizations,isa labor organization admitting to membership employees ofStandard.III.THE QUESTION CONCERNING REPRESENTATIONStandard refused to grant recognition to the A. F. L. as the exclu-sive bargaining representative of its employees, suggesting that theissues in dispute be settled in a proceeding before the Board.In January 1940, Standard was organized by James C. Greene andHenry DiCroce.As stated above, Standard manufactures the fin-ishes that are applied to leather. It also does contract, tanning forvarious firms in Peabody and Salem, Massachusetts, and New YorkCity.One year after the organization of Standard, Greene and Di-Croce, together with Moses Snyder, formed the Leather City Tan-ning Company, herein called Leather City, for the purpose of finish-ing leather.Leather City adds finishing compounds to tanned leatherand then sends the leather to another processor for printing.Thecompleted product is returned to its owner by Leather City. Stand-ard and Leather City occupy portions of the same building which isowned by DiCroce.While both companies are under the sane activemanagement, have a common office force, and use a single shippingroom, nevertheless, each maintains its own pay roll, separate booksof account, and separate foremen.Standard does no tanning forLeather City but the latter finishes skins for Standard which is thenbilled for the work done.There is no interchange of employees ex-cept in the case of one schoolboy who is sometimes transferred be-tween the companies, in which case he is also transferred from onepay roll to the other. STANDARD FINISH COMPANY203In April 1941,the C. I. O. executed a collective bargaining agree-ment withLeatherCitycovering production and maintenance em-ployees.The contract was renewed in 1943 and its present,term ex-pires on December 31, 1944.The C.I.O. contends that this contractalso covers the employees of Standard and thus is a bar to this pro-ceeding.Standard and the A. F. L. deny that the contract has anyapplication to Standard's employees.The C.I.O. alleges that thetwo companies are really one concern, that their business is inte-grated and that itwas the intention of the parties to include theemployees of Standard in the contract executed with Leather City.The contract,however, on its face was made between the C. I. O.and LeatherCity and nowhere therein isStandardor its employeesmentioned.Accordingly,the contract-cannot be successfully urgedas a bar to the investigation and determination of representativesof employees of another employer, not a party to the contract, whoare not expressly covered by its written term.l" _We find that thecontract does not constitute a bar to a present determination ofrepresentatives.A statementof a Board agent, introduced into evidence at the hear-ing, indicatesthat the A.F. L. represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find thata question affecting commerce has arisen concerningthe representation of employees of Standard,within the meaning of-Section 9(c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe parties agree, and we find, in substantial accord with theiragreement, that all production and maintenance employees of Stand-ard, including part-time employees who work 20 hours or more perweek, but excluding the chemist, the assistant chemist, all office andclerical employees, executives, foremen and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-iSeeMatter of Champion Aeio and Metal Products,Inc,55 N L. R. B 1136.2The Field Examiner reported that the A F. L submitted 23 application cards, 15 ofwhich bore names of persons appearing on Standard'spay roll of June 24,1944, whichcontained the names of 26 employees in the appropriate unit.With the exception of 3, allcards were dated in December 1943The C I.O. relies upon its contract as evidence of its representation. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees 'in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tionherein, subject to the limitations and additions set forth in the,Direction.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it is_herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard FinishCompany, Peabody, Massachusetts, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision'of the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byUnited Leather Workers International Union (A. F. L.), Local 21,or by International Fur and Leather Workers International Unionof the United States and Canada (C. I. 0.), for the purposes of col-lective bargaining, or by neither.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Election.